Citation Nr: 9915894	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  92-56 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than October 19, 
1992 for a grant of service connection for a left knee 
disability.

2.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 20 percent disabling.  

3.  Entitlement to a total compensation rating based on 
individual unemployability (IU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to July 1972.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.

In 1992 and 1995 decisions, the Board remanded the case to 
the RO for further development.  In 1996, the Board granted a 
50 percent disability rating for migraine and remanded the 
issues of entitlement to service connection for low back and 
left knee disorders on a secondary basis, entitlement to an 
increased rating for a right knee disability, and entitlement 
to a total compensation rating based on IU.

The record shows that in March 1998 the RO granted service 
connection for low back and left knee disabilities on a 
secondary basis and rated each 10 percent disabling.  The 
veteran appealed the effective date selected by the RO for 
service connection for the left knee and low back 
disabilities.  The RO continued the 20 percent rating for the 
veteran's right knee disability and denied entitlement to a 
total compensation rating based on IU.  The case has recently 
been returned to the Board for appellate consideration.

The issue of entitlement to an earlier effective date for a 
grant of service connection for a low back disability is 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's correspondence to the RO in January 1989 
was accepted as an application to reopen a claim of service 
connection for a left knee disability that had been denied 
previously by the RO, most recently in 1988, and not 
appealed.

2.  The veteran in March 1990 filed a timely notice of 
disagreement with a September 1989 rating decision wherein 
the RO, in pertinent part, declined to reopen a claim of 
entitlement to service connection for a left knee disability.

3.  The veteran filed a substantive appeal with the RO in May 
1990 wherein he withdrew his notice of disagreement with the 
denial of service connection for a left knee disability.

4.  There was correspondence received from the veteran on 
September 28, 1992 that may be reasonably viewed as 
indicating an intention to once again apply for service 
connection for a left knee disability thereby presenting an 
informal claim on that date.

5.  The veteran's application to reopen a claim of service 
connection for a left knee disability was more formally 
presented in correspondence received by the RO on October 20, 
1992; the claim was continuously prosecuted and culminated 
with the RO granting service connection in March 1998, and 
assigning an effective date that reflected the date of the 
veteran's October 1992 correspondence.

6.  The veteran's right knee disability is principally 
manifested by persistent knee pain, demonstrable limitation 
of motion and crepitus; there is tenderness and instability 
requiring a knee brace as well as muscle atrophy that have 
resulted in impairment of weight bearing.

7.  The veteran has completed the equivalent of a high school 
education; he last worked in 1988 as a laborer and has 
reported no other occupational training of significance.

8.  The veteran's service-connected disabilities, when 
evaluated in association with his educational attainment and 
occupational experience, are sufficiently disabling to render 
him unable to obtain and retain all kinds of substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date for a grant of 
entitlement to service connection for a left knee disability 
retroactive to September 28, 1992, have been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.155, 3.400, 20.204 (1998).

2.  The criteria for an increased evaluation of 30 percent 
for medial meniscectomy and anterior cruciate ligament repair 
of the right knee disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(1998).

3.  The criteria for to a total compensation rating based on 
IU have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an effective date, 
prior to October 19, 1992, for a grant of 
service connection for a left knee 
disability.

Factual Background

The record shows that the veteran in June 1982 filed his 
initial claim with VA to establish service connection for a 
left knee disability.  The RO in August 1982 denied the claim 
and advised him by letter of the determination.  

The next pertinent communication from the veteran regarding 
the left knee was his March 1988 correspondence that was 
accepted as an application to reopen the claim for service 
connection.  The RO in August 1988 declined to reopen the 
claim and advised the veteran by letter of the determination 
to deny service connection.  He filed a timely notice of 
disagreement in September 1988 and the RO issued a statement 
of the case later in September and enclosed a VA Form 1-9 
("APPEAL TO BOARD OF VETERANS APPEALS") for the veteran to 
perfect an appeal.  

The record shows that in January 1989 correspondence to the 
RO the veteran mentioned recent left knee surgery and the RO 
in February 1989 advised him by letter that service 
connection for a left knee disability had been denied in 1982 
and that new and material evidence was needed to reopen the 
claim.  Thereafter, in a September 1989 rating decision, the 
RO again declined to reopen the claim.  The RO advised the 
veteran of the determination by letter dated in October 1989 
and in March 1990 he filed a notice of disagreement.  The RO 
in March 1990 issued a statement of the case and enclosed 
with it was a VA Form 1-9.  In May 1990 the veteran returned 
the VA Form 1-9 wherein he stated in writing that he was 
withdrawing the issue of service connection for residuals of 
a left knee injury.

The record shows that on September 28, 1992 correspondence 
from the veteran was received with what he identified as over 
200 pages of medical records on file at a VA medical center 
not with his claims folder.  Among the documents were several 
relating to left knee surgery in late 1988 that had been 
mentioned previously in a 1989 VA examination and in other 
contemporaneous VA medical records previously considered.

The record shows that the left knee was not mentioned again 
by the veteran until his letter to the RO dated October 19, 
1992, which the RO received on October 20, 1992.  In the 
interim the RO issued several supplemental statements of the 
case that mentioned the left knee issue among others and 
included in a November 1991 version a direct reference to the 
veteran having withdrawn the issue in a May 1990 substantive 
appeal.  A similar reference was included in the August 1992 
Board remand.  

In the October 1992 letter the veteran stated, in essence, 
that the issue of service connection had been dropped because 
information from one volume had been placed in the other 
volume of the claims folder, that he could not find the 
information and it was not available to anyone who may have 
requested it.  He advised that this became apparent after he 
reviewed the medical files.  The record shows he completed a 
review of his claims folder in April 1991.

The record shows that the veteran brought a timely appeal 
from a March 1993 RO rating decision regarding the issue of 
service connection for a left knee disability.  The claim 
remained active through Board remands in 1995 and 1996.  The 
RO reviewed the claim in March 1998 after additional 
development was completed and decided that service connection 
should be granted for a left knee disorder from October 19, 
1992.  

The record reflects that in April 1998, the RO advised the 
veteran by letter of the decision regarding a left knee 
disorder and enclosed a copy of the March 1998 rating 
decision.  The veteran in June 1998 correspondence to the RO 
indicated disagreement with the October 1992 effective date 
and asserted that the effective date should be in January 
1989 or in 1987 when he initially filed a claim for that 
condition.  In responding to the August 1998 statement of the 
case, the veteran asserted in his substantive appeal that the 
effective date should be January 13, 1989 as the issue had 
been continuously on appeal since that date.  In February 
1999 correspondence he once again mentioned the January 1989 
effective date.

Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(q)(ii)(r).

A Notice of Disagreement may be withdrawn in writing before a 
timely Substantive Appeal is filed.  38 C.F.R. § 20.204(a).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Analysis

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
§ 5110(a) (West 1991) and 38 C.F.R. §§ 3.400, 3.400(q)(r) 
(1998) and provide that the effective date for disability 
compensation based on service connection in a reopened claim 
shall be the later of the date of claim or the date 
entitlement arose.  

The basis for the October 1992 effective date selected by the 
RO is readily apparent from the record.  Noteworthy are 
earlier claims in 1982 and 1988 that the veteran did not 
appeal.  Pertinent to the current claim is the fact that the 
veteran withdrew a notice of disagreement with a September 
1989 RO decision before filing a substantive appeal.  Thus, 
the September 1989 decision became final.  He pursued other 
VA benefit claims to the Board at the time and the record 
includes no reference to an intention to reinstate the appeal 
for service connection for a left knee disability.  There is 
simply no pertinent communication in the claims folder before 
the 1992 claim.  The RO mentioned the left knee in several 
supplemental statements of the case it issued in 1991 and in 
one mentioned the circumstances of the veteran's withdrawal 
of the issue.  

The Board also mentioned this in the 1992 remand order and 
the veteran did not again mention the issue until late in 
1992.  In view of the evidence, the Board is unable to find, 
as the veteran suggests, that the effective date for service 
connection should be in January 1989.

Upon review of the record, however, the Board concludes that 
the October 1992 date that the RO received the veteran's 
application to reopen the claim for a left knee disability is 
not the pertinent date of claim for effective date purposes.  
Any RO error in not selecting the date of receipt of claim on 
October 20, 1992 is harmless.  It is correct that on receipt 
of the veteran's correspondence the claim was continuously 
prosecuted culminating with the favorable RO decision in 
March 1998.  The record as noted previously does not support 
a January 1989 effective date, but reasonably does allow for 
an earlier date than currently assigned.  There is evidence 
the veteran submitted in late September 1992 that may 
reasonably be construed as an informal claim about a month 
preceding the formal application in October 1992 to allow for 
an earlier effective date based on a reopened claim.  
38 C.F.R. § 3.155.  There was evidence of previous left knee 
surgery that supplemented other records on file but did not 
duplicate them entirely.  

The pertinent determination is when the claim was received 
and an informal claim appears from the record in late 
September 1992 to establish a pending claim at the time.  
Consequently, the record does allow for an earlier effective 
date for VA compensation in this case.  The veteran in 
October 1992 mentioned the discovery of missing records and 
some regarding the left knee were apparently among those he 
submitted in late September 1992.  This submission would 
reasonably be viewed as a communication or action 
contemplated by 38 C.F.R. § 3.155.  Therefore, the 
appropriate effective date for service connection should be 
September 28, 1992 and compensation would be properly paid 
from the following month.  38 U.S.C.A. § 5111(a)(d).





II.  Entitlement to an increased 
evaluation for medial meniscectomy and 
anterior cruciate ligament repair of the 
right knee, currently evaluated as 20 
percent disabling.

Factual Background

The record shows that the RO in October 1972 after review of 
the veteran's service medical records granted service 
connection for a right knee disability that it rated as 
internal derangement and 10 percent disabling under 
Diagnostic Code 5257 criteria.  The disability rating was 
increased to 20 percent under Diagnostic Code 5257 in 1982 
and it was at that level when the veteran reopened his claim 
in 1989.  The disability is currently rated as medial 
meniscectomy and anterior cruciate ligament repair, right 
knee solely under Diagnostic Code 5257.

The RO in 1989 obtained current orthopedic and neurology 
examinations to supplement the record of contemporaneous 
outpatient treatment.  The neurology examination was directed 
to headaches and back complaints.  The veteran complained of 
right knee instability to a VA orthopedic examiner in 1989 
and a history of surgery twice previously and current use of 
a knee brace with all strenuous activity was noted.  It was 
reported that he was not presently working because of back 
problems and knee instability.  The examiner reported two 
well healed scars over the medial joint line and midpatellar 
region, no joint effusion or medial or lateral joint line 
tenderness.  There was definite 2+ anterior drawer sign and 
2+ Lachman test for anterior cruciate deficiency, but no 
other ligamentous instability.  McMurray and pivot shift 
tests were negative.  

The examiner reported atrophy of the right thigh and calf, 
positive grinding under the right patella and crepitation on 
range of motion.  An X-ray was reported as showing previous 
right knee arthroplasty from the anterior cruciate 
augmentation and mild degenerative changes.  

The diagnostic impression was anterior cruciate deficiency, 
post surgical augmentation; medial meniscus tear, post 
surgical excision in 1971 and arthroscopy in 1988 for shaving 
the remaining cartilage; chondromalacia patella; muscular 
atrophy of thigh and calf secondary to knee pathology.

The RO obtained additional VA treatment records and the 
veteran provided hearing testimony in 1990.  On a VA 
orthopedic examination in 1990 he complained of swelling and 
instability that required a knee brace.  The examiner 
reported that the veteran moved about quite slowly, guarded 
his gait on the right and utilized a knee brace designed to 
stabilize it in the anterior-posterior directions.  His gait 
was abnormal being antalgic on the right and with loss of 
motion in the right knee.  

The examiner reported nontender and mobile knee scars, no 
effusions, synovial thickening, increased heat or erythema.  
There was moderate crepitus on right knee flexion and 
extension and the knee was lax anteriorly.  The McMurray test 
was negative.  An X-ray was reported as essentially unchanged 
from the 1989 examination.  The diagnoses were consistent 
with those reported in 1989.  In early 1991, the examiner 
supplemented the report noting that the veteran was briefly 
reexamined and found to have a right knee range of motion 
from 0 to 127 degrees. 

A neurology examination in 1990 did not focus on the 
veteran's right knee but the examiner did report that the 
veteran had a peculiar gait where he dragged his right foot 
continuously.  The examiner opined that that the veteran's 
gait seemed to be nonanatomic in the sense that he had no 
definite weakness of musculature of the lower extremity when 
individual muscle groups were tested and yet he had a foot 
drop when he walked.

Pursuant to the Board remand in 1992, the RO obtained 
additional medical records and examinations.  On a VA 
examination in 1993, the veteran complained of popping and 
grinding under the kneecap and some tenderness that was worse 
with cold weather.  It was reported that he had not had 
weight bearing in the last two months due to low back pain 
and loss of function in the lower extremities.  

Relative to the knee, the examiner found the surgical scars 
essentially as previously reported and reported no swelling 
or popliteal cysts, a freely moveable patella with no 
crepitation or tenderness to patellar tap or along the medial 
or lateral joint lines.  The veteran was able to flex the 
knee to 120 degrees with full extension and two degrees of 
hyperextension.  The lateral and medial collateral ligaments 
were taut and the pivot shift and drawer sign were negative.  
Internal and external rotation of the tibia and femur was 
within normal limits and asymptomatic.  

The diagnosis noted medical meniscectomy and status post-
anterior cruciate ligament repair with the joint now 
appearing stable.  The veteran was also seen for other 
examinations including neurology that were intended to 
evaluate other disorders.  

After another RO hearing in December 1993 and receipt of a 
Social Security Administration (SSA) decision in February 
1994 that was favorable to the veteran, the RO obtained VA 
examinations.  Regarding the veteran's right knee, he 
complained of difficulty negotiating stairs, rare locking and 
lateral collapsing of the knee.  The examiner reported normal 
"Q angles" at the knees, a severely antalgic gait limping 
heavily on the right knee and no heel strike on the right.  
There was a slight loss of muscle mass at the insertion of 
the vastus medialis and vastus lateralis muscles.  Knee 
flexion and extension was rated as 5/5 to resisted strength 
and external knee architecture was normal.  

The examiner reported minimal effusion, slight tenderness to 
patellar tap and slight tenderness over the medial joint 
line.  There was marked tenderness over the medial facet of 
the patella.  Flexion was to 120 degrees, and extension was 
full with two degrees of hyperextension.  The anterior drawer 
was positive, the posterior drawer was negative and the 
medial and lateral collateral ligaments appeared taut.  The 
McMurray test was positive both medial and lateral on the 
right side and internal and external rotation of the tibia on 
the femur flexed was normal but painful in the joint itself.  
There was marked tenderness over the patellar tendon but no 
thickening of the suprapatellar pouch.  The lateral pivot 
shift and the Lachman test verified the laxity of the 
anterior cruciate ligament.  The lower extremities were 
measured.  

The diagnosis was degenerative joint disease with 
chondromalacia patella and patellofemoral syndrome and medial 
joint disease; secondary laxity of the anterior cruciate 
ligament and secondary chronic patellar tendinitis.  

Pursuant to the Board remand in June 1995, the RO obtained VA 
treatment records through 1995 and had the veteran examined 
in 1995.  The VA orthopedic examiner did not provide any 
evaluation comments relative to the right knee disability 
status for rating purposes.  The neurology examiner noted the 
veteran's complaints of giving way of the right knee and 
reported an anterior drawer sign that was consistent with a 
lax anterior cruciate ligament that apparently had been worse 
prior to surgery.

As a result of the Board remand in 1996, the RO was able to 
obtain more recent VA outpatient treatment records.  An 
examination asked for by the Board was also completed in 
1997.  It shows that the veteran complained of continuing 
looseness of the reconstruction of the right knee with 
instability and multiple falling episodes.  Right knee range 
of motion was reported as "0/5/120" and the knee was stable 
to varus, valgus and anterior drawer testing.  The examiner 
reported that the right knee had increased anterior 
translation with Lachman and anterior drawer and end-point 
was apparent after approximately 6 to 7 mm. translation 
versus 2 to 3 mm. translation on the left.  

The patella was freely mobile and patellar compression was 
negative.  McMurray's test was positive with varus deviation 
on the right.  Radiographs were reported as demonstrating 
moderate degenerative changes most marked in the medial and 
patellofemoral compartment on the right with a fixation screw 
evident in the distal femur.  The assessment was right knee 
status post medial meniscectomy; chronic right knee anterior 
cruciate ligament insufficiency, status post reconstruction, 
with continuing instability.

The examiner noted that the medical records supported the 
veteran's history of chronic anterior cruciate ligament 
insufficiency that could certainly lead to instability of the 
knee with falling episodes.  

The examiner opined that the right knee complaints of medial 
sided pain would be substantiated in the examination medical 
records and that he had essentially normal motion and mild 
degenerative changes that correlated to his current 
complaints.  

Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.





Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

Other impairment of the knee, recurrent subluxation or 
lateral instability that is severe shall be rated 30 percent, 
if moderate, 20 percent and if slight, 10 percent.  
Diagnostic Code 5257.
 
Cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint shall be rated 
20 percent.  Diagnostic Code 5258.

Limitation of flexion of the leg to 15°shall be rated 30 
percent.  Flexion limited to 30° shall be rated 20 percent.  
Flexion limited to 45° shall be rated 10 percent.  Flexion 
limited to 60° shall be rated 0 percent.  Diagnostic Code 
5260.

Limitation of extension of the leg to 45° shall be rated 50 
percent.  Extension limited to 30° shall be rated 40 percent.  
Extension limited to 20° shall be rated 30 percent.  
Extension limited to 15° shall be rated 20 percent.  
Extension limited to 10° shall be rated 10 percent and 
extension limited to 5° shall be rated 0 percent.  Diagnostic 
Code 5261.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement that for the knee is 
flexion 140 degrees and extension 0 degrees.  38 C.F.R. 
§ 4.71, Plate II.


Ankylosis of the knee extremely unfavorable, in flexion at an 
angle of 45° or more shall be rated 60 percent.  In flexion 
between 20° and 45° shall be rated 50 percent.  In flexion 
between 10° and 20° shall be rated 40 percent.  Favorable 
angle in full extension, or in slight flexion between 0 and 
10° shall be rated 30 percent.  Diagnostic Code 5256.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for increased disability compensation is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed to the extent possible and that no further duty to 
assist exists with respect to the claim.  The veteran has 
been provided comprehensive evaluations in connection with 
the claim and other records have been obtained as the Board 
asked for in remanding the case.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The RO had a medical evaluation that 
addressed the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
comment on the extent of functional loss as discussed in 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  It was the 
holding in Johnson v. Brown, 9 Vet. App. 7, 10 (1996), that 
functional loss due to pain will be rated at the same level 
as the functional loss where motion is impeded.

The veteran's right knee disability is rated currently in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which assess basically the level of 
orthopedic disturbance from subluxation or lateral 
instability as primary rating criteria for the incremental 
ratings from 10 to 30 percent.  The veteran has been provided 
the essential rating criteria. The Board finds a different 
rating scheme more appropriate for the veteran's disability 
in view of the diagnosis for the knee and symptomatology.  
Pernorio, supra.; 38 C.F.R. §§ 4.20, 4.21 (1998).  There is 
instability and limitation of motion.

The Board observes that the RO assigned a 20 percent 
evaluation based upon recent VA examinations that did report 
appreciable, albeit mild, limitation of motion when it is 
compared to the standardized description of knee motion in 
the rating schedule as well as instability. 



Applying this information to the rating schedule criteria 
leads the Board to conclude that an increased evaluation is 
warranted for the right knee.  The right knee symptoms, 
overall, do appear to more closely approximate a level of 
impairment contemplated in a schedular evaluation of 30 
percent.  The rating scheme does not require a mechanical 
application of the schedular criteria, and here applying the 
rating schedule liberally results in a 30 percent evaluation 
recognizing a significantly symptomatic right knee 
characterized by pain, limitation of motion and instability. 

The objective examination findings clearly support a 
conclusion that the veteran's disorder is productive of a 
significant disability.  The Board observes that tenderness 
and crepitus are present with pain and that demonstrable 
limitation of motion was clearly shown prior to the most 
recent examinations.  Thus, the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint would clearly be appropriate 
in the veteran's case and allow for a 10 percent rating under 
38 C.F.R. § 4.59. 

The recent VA examination appears to have clearly addressed 
the veteran's complaints and reported objective 
manifestations likely related to the disability.  The Board 
observes that earlier rating decisions assigned and continued 
a 20 percent evaluation under Diagnostic Code 5257 that 
provides disability evaluations from 10 to 30 percent based 
upon other knee impairment, principally the recurrent 
subluxation or lateral instability.  The Board notes that 
arthritis is included as a component of the disability 
thereby requiring limitation of motion criteria under 
Diagnostic Codes 5260 and 5261 corresponding to a higher 
evaluation with consideration given to the rating factors in 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  



The rating scheme chosen by the RO takes on additional 
significance in view of a recently issued precedent opinion 
of the VA General Counsel that authorizes multiple ratings 
for a disability where there is additional disability 
currently existing characterized by different manifestations.  
VAOPGCPREC 23-97.  See also VAOPGCPREC 9-98.  The Board is 
bound by precedent opinions of the VA General Counsel.  
38 U.S.C.A. § 7104(c).  

The facts of this case clearly fall within the guidelines for 
assignment of multiple ratings, as it is clear that the 
disability includes degenerative joint disease of the right 
knee.  The current rating should account for the demonstrable 
limitation of motion and functional impairment shown recently 
on VA examination in 1997 that otherwise would not be 
compensable under the specific rating criteria for limitation 
of motion found at DCs 5260 and 5261.  

In this case, the multiple ratings combine to 30 percent.  
38 C.F.R. § 4.25.  The record does not reflect appreciable 
instability or more significant limitation of motion on the 
several examinations most recently in 1997 to allow for a 
higher evaluation solely under an alternative rating scheme, 
for example Diagnostic Code 5257.  The veteran's testimony 
has supplemented the record and is consistent with an 
appreciable disability shown objectively.  The VA examiner in 
1997 found the disability limitation significant from the 
standpoint of functional loss linked in part to the right 
knee disability.  

The Board interprets the examiner's characterization of the 
disability as a quantification of the overall level of 
disability taking into account impairment that may coincide 
with flare-ups.  Thus, the preexisting 20 percent rating 
under Diagnostic Code 5257 is supplemented with an additional 
10 percent rating based upon the application of 38 C.F.R. 
§ 4.40, 4.45 and 4.59 and Diagnostic Code 5003.   The 
examiner did not appear to equate the level of impairment to 
loss of use that would support by analogy a 40 percent 
rating.  See  for example 38 C.F.R. § 4.63 and Diagnostic 
Code 5167.


As limitation of leg extension to 30 degrees has not been 
shown on examination, the Board finds no basis upon which to 
predicate a grant of entitlement to a 40 percent evaluation 
under diagnostic code 5261.  VA examinations have not shown 
ankylosis of the right knee in flexion between 10 degrees and 
25 degrees, thereby precluding assignment of a 40 percent 
evaluation under diagnostic code 5256.

In view of the foregoing discussion, the Board concludes that 
the evidentiary record supports a grant of entitlement to an 
increased evaluation of not more than 30 percent for a right 
knee disability with application of all pertinent governing 
criteria.


III.  Entitlement to a total compensation 
rating based on IU.

Factual Background

The veteran submitted an application for IU in 1993 and at 
the time his only service connected disability compensably 
rated was a disability of the right knee that was rated 20 
percent.  He reported having completed a GED and having last 
worked in 1988 as a laborer.  The RO in 1996 implementing the 
Board's decision to increase the disability rating for 
migraine to 50 percent disabling assigned the rating from 
October 1992.  This increased the veteran's combined 
disability rating to 60 percent from that date.  In 1998, the 
RO granted service connection for a left knee disorder and 
degenerative disc disease L4-S1 with L5 radiculopathy on a 
secondary basis and rated each 10 percent disabling from 
October 1992 thereby increasing the combined rating from that 
date to 70 percent.

A SSA ALJ issued a decision in 1994 which found the veteran 
disabled since late 1988 chronic low back pain, knee pain and 
knee repair which with post-traumatic stress disorder and 
depression were considered severe impairments.  The ALJ's 
findings of fact show the pertinent disabilities were chronic 
low back pain, knee pain and knee repair.  

The extensive record received from SSA was essentially a 
duplicate of VA medical records.  The SSA disability 
determination form dated in March 1994 listed chronic low 
back pain as the primary diagnosis and knee repair as the 
secondary diagnosis.  

The record reflects that a VA orthopedic examiner in 1994 
opined that at that time due to headaches and right knee 
disability, the veteran's functional capacity was moderately 
to severely reduced, and added to the moderate degenerative 
disc and joint disease of the cervical and lumbar spine, he 
would be unemployable.  

A VA examiner in 1997 opined that the right knee disability 
of instability and arthritis could prevent the veteran from 
engaging in heavy activity-related work, but should not 
prevent him from engaging in a sedentary position.  The 
examiner also stated there was a verifiable lumbar 
radiculopathy and significant subjective limitation in his 
ability to work related to the low back pain.  The examiner 
also stated that the veteran's symptoms seemed somewhat out 
of proportion to the radiographic and imaging findings.  
However, that the veteran did have confirmed motor and 
sensory changes confirming the degenerative disc disease and 
radiculopathy.  

Criteria

The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321.

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.







Total disability compensation ratings may be assigned under 
the provisions of § 3.340.  However, if the total rating is 
based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation: Provided, That permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  

The following will be considered to be permanent total 
disability: the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  Other total disability ratings are scheduled in 
the various bodily systems of this schedule. 38 C.F.R. 
§ 4.15.


Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: 

(1) Disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, 

(2) disabilities resulting from common etiology or a single 
accident, 

(3) disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, 

(4) multiple injuries incurred in action, or 

(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.

For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  

Marginal employment may also be held to exist, on a facts 
found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination. 
38 C.F.R. § 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  

Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue. 38 C.F.R. 
§ 4.16(b).


Analysis

As a preliminary matter, the Board notes that the veteran's 
claim for IU benefits is, in essence, a claim for increased 
rating which, in general, is well grounded.  The Board is 
satisfied that all relevant facts have been properly 
developed and that there is no further duty to assist with 
respect to the claim.  The Board has noted the 
representative's request for remand for a more comprehensive 
evaluation of the IU claim.  The Board does not agree in view 
of the current posture of the claim and the SSA 
determination.  It would be unreasonable to delay the claim 
further as this appeal has been pending for nearly a decade 
in the appellate review of various issues.  Stegall, supra.

The claim for IU, in general, is not inextricably intertwined 
with an increased rating claim, as an individual 
unemployability claim does not necessarily require a specific 
disability rating for consideration.  Vettese v. Brown, 
7 Vet. App. 31 (1994).


The relevant facts show that the veteran completed three 
years of high school and has completed a GED and last worked 
in the late 1988 as a laborer.  He was granted SSA disability 
benefits in 1994.   

Regarding the veteran's compensable service-connected 
disabilities, a 50 percent rating for migraine and a 20 
percent rating for a right knee disability had accounted for 
the service-connected disabilities prior to 1998.  Based on 
the effective dates assigned for the low back and left knee 
disability ratings, the veteran's combined rating of 
70 percent has been in effect since 1992 thereby meeting the 
schedular criteria.  

The record reflects that the medical treatment the veteran 
has received in the time pertinent to this appeal has been 
directed more recently to a low back disability as well as 
his right knee disability and migraine.  Upon review of the 
record, the Board finds that there is substantial evidence 
supporting a total rating for compensation purposes based on 
IU.  

The Board has noted that the veteran has several compensable 
service-connected disabilities but that a psychiatric 
disorder that is not service-connected has been reported.  
However, VA examiners and the SSA apparently have not viewed 
a psychiatric disorder as appreciably significant in 
preventing gainful employment.  The record as it now stands 
would lead one to conclude reasonably that the orthopedic and 
neurologic disorders are the most prominent at this time.  He 
has not worked for any significant period since 1988 and it 
does not appear that he is a viable candidate for gainful 
employment in view of his multiple system disabilities.  

The Board cannot overlook the opinions on recent VA 
examinations directed to the veteran's employability.  The 
examiner in 1994 found the disabling neurologic and 
orthopedic disability that is now for the most part service 
connected predominating.   


The most recent examination in 1997 focused on the right knee 
primarily but did recognize the veteran's low back disability 
as significant.  Viewed objectively, the record, in 
particular the course of the principal service connected 
neurologic and orthopedic disabilities as reflected in VA and 
SSA reports does appear to provide a plausible basis for a 
favorable decision on this matter. 

The Board does not find of record evidence of such probative 
weight against the claim so as to place the preponderance of 
the evidence against the claim.  There is none that indicates 
that but for a nonservice-connected disability, the veteran 
would have been capable of working at any time recently, the 
service-connected disabilities notwithstanding.  

Although the RO in continuing to deny IU entitlement on 1998 
mentioned nonservice-connected disorders, in particular a 
psychiatric disorder, the SSA decision and pertinent VA 
examinations viewed collectively did not appear to offer 
evidence that would, when viewed collectively, preponderate 
against the claim for IU benefits.  The SSA decision no doubt 
considered the veteran's education and work background and 
also found his complaints credible.  The VA examiner in 1997 
imposed significant limitations on the type of employment 
that the veteran could perform on account of the right knee.  
The impact of the veteran's migraine, low back and left knee 
disorders cannot be overlooked.  Accordingly, the Board finds 
that a total rating for compensation purposes based on IU is 
supported by the evidentiary record.  Vettese, 7 Vet. App. at 
35.  


ORDER

Entitlement to an effective date for entitlement to service 
connection for a left knee disability retroactive to 
September 28, 1992 is granted, subject to the regulations 
governing the payment of monetary awards.

Entitlement to an increased evaluation to 30 percent for 
medial meniscectomy and anterior cruciate ligament repair of 
the right knee is granted, subject to the regulations 
governing the payment of monetary awards.



Entitlement to a total compensation rating based on IU is 
granted, subject to the regulations governing the payment of 
monetary awards.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted previously, the RO in March 1998 granted service 
connection for a low back disability that it rated as 
degenerative disc disease L4-S1 with L5 radiculopathy.  The 
RO chose October 19, 1992 as the effective date for service 
connection and the veteran was advised of the determination 
in April 1998.  The veteran's February 1999 correspondence to 
the RO included comments that are clearly a notice of 
disagreement as to that issue.  The failure to issue a 
statement of the case in such circumstances is a procedural 
defect requiring a remand.  Godfrey v. Brown, 7 Vet. 
App. 398, 408-10 (1995).  However, an appeal shall be 
returned to the Board only if perfected by filing a timely 
substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997).

In view of the foregoing and to ensure due process, the claim 
is REMANDED for the following action:

1.  The RO should issue a statement of 
the case covering the issue of 
entitlement to an effective date earlier 
than October 19, 1992 for service 
connection for degenerative disc disease 
L4-S1 with L5 radiculopathy decided in 
the March 1998 rating decision which the 
veteran has disagreed with but for which 
he has not, as yet, been issued a 
statement of the case.  A statement of 
the case should be provided to the 
veteran and he should be advised of the 
requirements necessary to perfect a 
timely appeal.  

2.  Thereafter, the RO should undertake 
any other development deemed necessary in 
light of the veteran's action.

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals
 

